Citation Nr: 0702668	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for polycythemia vera, 
to include as due to exposure to herbicides.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Wichita, Kansas, (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran's active service included duty in the 
Republic of Vietnam.  

2.  Polycythemia vera is not shown to be related to military 
service, to include as due to exposure to herbicides therein. 

3.  A September 1997 rating decision denied entitlement to 
service connection for a skin disability, to include as a 
result of exposure to herbicides; the veteran was notified of 
this decision by letter dated in September 1997 but did not 
appeal, and this is the last final rating decision 
adjudicating this issue on any basis.  

4.  Evidence received since the September 1997 rating 
decision does not bear directly and substantially upon the 
issue of service connection for a skin disability, to include 
as due to exposure to herbicides, nor is it by itself or in 
conjunction with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of this issue. 


CONCLUSIONS OF LAW

1.  Polycythemia vera was not incurred in active military 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(e) (2006). 

2.  The September 1997 rating decision denying service 
connection for a skin disability, to include as a result of 
exposure to herbicides, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997). 

3.  Evidence received since the September 1997 rating 
decision to reopen the claim for service connection for a 
skin disability is not new and material; thus, this claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran' claims on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in September 2003 satisfied the duty to notify provisions.  

As for the duty to assist, the veteran's service medical 
records have been obtained, along with voluminous VA medical 
records.  The veteran's representative argues that this case 
be remanded for VA examinations that include nexus opinions 
as to whether the disabilities at issue are related to 
service.  However, the Board concludes that a VA examination 
for polycythemia vera is not warranted as there is no 
evidence that indicates that this disorder may be associated 
with service.  See 38 C.F.R. § 3.159(c)(4).  Moreover, in the 
case of the claim to reopen the issue of entitlement to 
service connection for a skin disorder, the law explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Moreover, there is also no indication 
in the record that additional evidence relevant 


to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 

II. Legal Criteria/Analysis

A.  Service Connection for Polycythemia Vera  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran contends that he was exposed to 
Agent Orange while serving in Vietnam, and that such exposure 
resulted in polycythemia vera.  The law provides that "a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; 


respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

Presumptive service connection for the above disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 
38 C.F.R. § 3.309(e).  Presumptive service connection may be 
rebutted by affirmative evidence to the contrary, such as 
evidence which establishes that an intercurrent injury or 
disease caused the claimed disability, or that the veteran's 
own willful misconduct caused the disorder.  38 U.S.C.A. § 
1113 (West 2002); 38 C.F.R. § 3.307(d).

Moreover, in December 2001, the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) was signed into law.  
Public Law No. 107-103, 115 Stat. 976 (2001).  Among other 
things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure;
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure; and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment of the VEBEA, December 27, 2001. 

Applying the criteria above to the facts of this case, the 
Board notes initially that the veteran's DD Form 214 
documents the receipt of awards and decorations indicating 
that he served in the Republic of Vietnam during the time 
period in which exposure to Agent Orange is presumed by 
regulation.  There is no affirmative evidence demonstrating 
that the veteran was not exposed to Agent Orange.  
Accordingly, the veteran is presumed to have been exposed to 
Agent Orange and/or other herbicide agents during this period 
of service.  However, polycythemia vera is not included in 
the conditions presumed to be the result of exposure to Agent 
Orange, as listed above.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.309(e).  Therefore, presumptive service connection is not 
warranted for polycythemia vera.
 
Nevertheless, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims 
(Court) has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In the instant case, the service medical records, including 
the July 1970 separation examination, are negative for any 
evidence of polycythemia vera.  After service, a summary of 
the veteran's diagnoses from August 9, 1999, to March 3, 
2000, included a reference to polycythemia vera, but there is 
no objective clinical evidence linking a current disability 
associated with this condition to service.  

As for the veteran's assertions that his skin disorders are 
related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The service medical records are negative for polycythemia 
vera, and most importantly, there is no medical evidence of 
record that relates polycythemia vera to the veteran's 
service or to any incident therein.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (holding that in order to establish 
service connection for the claimed disorders, there must be 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Accordingly, 
service connection for polycythemia is not warranted.

In short, as the preponderance of the evidence is against the 
veteran's claim for service connection for polycythemia vera 
for the reasons stated above, the benefit of the doubt 
doctrine is inapplicable, and this claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990). 

B.  New and Material Evidence Claim 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously considered by VA which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Section 3.156(a) of 38 C.F.R. was amended in August 2001, but 
it was explicitly made applicable only to claims to reopen 
finally disallowed claims received by VA on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a) (2003)).  As the veteran's 
claim to reopen was received in February 2001, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

A September 1997 rating decision denied service connection 
for a skin disability, to include as due to exposure to 
herbicides.  The veteran was notified of this decision later 
in that month.  A timely appeal to this decision was not 
perfected, and the September 1997 rating decision is the most 
recent final decision adjudicating the issue of entitlement 
to service connection for a skin disability on any basis.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997). 

In explaining the reasons for the denial of the veteran's 
claim in the September 1997 rating decision, the RO found 
that the skin disorders at issue were not included in the 
conditions presumed to be the result of exposure to Agent 
Orange listed at 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  
The RO also found that 


service connection was also not warranted on a "direct" 
basis because the skin disorders the veteran had during 
service had resolved by the time of separation from service.  
In this regard, while there is in-service evidence of 
treatment for cellulitis of the right leg in September and 
October 1968, acne vulgaris in October 1969, and a May 1970 
record that showed complaints of a rash, the July 1970 
separation examination was negative for a skin disorder.  The 
RO also found that the skin disorders found after service, to 
include acne and other rashes, abscesses of the buttock 
region, a fungal infection of the penis, and comedones from 
seborrheic skin of the back, were not shown to have existed 
during service and were not related thereto.

Turning to the evidence submitted since the September 1997 
rating decision, this evidence consists of VA clinical 
records referring to treatment for other disabilities.  None 
of these records reflect treatment for a skin disability.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for a 
skin disability.  While additional VA clinical reports 
constitute "new" evidence, in that they were not of record 
in 1997, they are not "material" because they do not bear 
directly and substantially on the issue at hand.  In this 
regard, this evidence does not contain any evidence of a 
current skin disability, a finding required for a grant of 
service connection.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Moreover, there is no evidence linking a current 
skin disability to service.  As such, this evidence is not 
new and material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
and therefore, does not serve to reopen the claim for service 
connection for a skin disorder.  

Having found that the evidence is not new and material, no 
further adjudication of the claim for service connection for 
a skin disorder is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991).  As new and material evidence to reopen 
his finally disallowed claim has not been submitted, the 
benefit of the doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for polycythemia vera, to include as due 
to exposure to herbicides, is denied.  

New and material evidence having not been received, the claim 
for service connection for a skin disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


